 In the Matter of THE MURRAY COMPANY, EMPLOYER 1andLODGE 1015,INTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONERIn the Matter of THE MURRAY COMPANY, EMPLOYERandINTERNA-TIONAL ASSOCIATION OF BRIDGE, STRUCTURAL AND ORNAMENTAL IRONWORKERS, LOCAL 699, AFLCases Nos. 16-RC-2 and 16-RC-5, respectively.Decided May 6,1948,Mr. C. E. Handy,of Dallas, Tex., for the Employer.Mr. L. M. Fagtyn,of Fort Worth, Tex., for the IAM.Mr. Clifton Brignac,of Fort Worth, Tex., for the Iron Workers_Mr. John W. Vinson,of Dallas, Tex., for the UAW-CIO.Mr. Stephen J. Gall,of Dallas, Tex., for the Steel Workers.Mr. W. F. Heickman,of Houston, Tex., for the Molders.DECISIONANDDIRECTION OF ELECTIONUpon separate amended petitions duly filed, a hearing in the above-consolidated cases was held at Dallas, Texas, on January 12, 1948,before Charles Y. Latimer, hearing officer.United Steel Workers ofAmerica, herein called the Steel Workers, was permitted by the hear-ing officer to intervene in this proceeding.The Steel Workers hasnot complied with the filing requirements of Section 9 (f), (g), and(h) of the Act, as amended, nor did it allege, or show, a contractualinterest in this matter at the time of the hearing.Accordingly, thehearing officer's ruling permitting the intervention of the SteelWorkers is reversed.Other rulings made by the hearing officer at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 2 makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Murray Company, a Texas Corporation, has its principal officeand plant located at Dallas, Texas, where it is engaged in the maim-The Employer's name appears as amended at the hearing'Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowersin connection with this case to a three-man panel consisting of Chairman Herzogand Members Houston and Reynolds.77 N. L. R. B, No. 84.481 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDfacture, sale, and distribution of cotton gin equipment and variousother products.During 1947, the Employer purchased raw materialsvalued in excess of- $1,000,000, of which approximately 75 percentwas shipped to the plant from points outside the State of Texas.During the 'same period, the Employer shipped approximately 76percent of its finished products to points outside the State of Texas.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.TIIE ORGANIZATIONS INVOLVEDLodge 1015, International Association of Machinists, herein calledthe IAM, is an unaffiliated labor organization, claiming to representemployees of'the Employer.International Association of Bridge, Structural and OrnamentalIron Workers, Local 699, herein called the Iron Workers, is a labororganization affiliated with the American Federation of Labor, claim-ing to represent employees of the Employer.United Automobile, Aircraft and Agricultural Implement Workersof America, herein called the UAW-CIO, is a labor organizationaffiliated with the Congress of Industrial Organizations, claiming torepresent employees of the Employer.The International Molders and Foundry Workers Union of NorthAmerica is a labor organization affiliated with the American Federa-tion of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize either the IAM, the Iron Work-ers, or the UAW-CIO as the exclusive bargaining representative ofits employees until certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe IAM seeks a unit of all production and maintenance employeesin the pattern shop, the assembly department, the warehouse andshipping department and the overhead and maintenance department(general) ,3 excluding all employees in the unit proposed by the IronJThis department consists of a working foreman, a carpenter,an electrician,a pipefitter,a millwright,an air-compressor operator,an electrician's helper and a pipefitter's helper. THE MURRAY COMPANY483Workers and all supervisors.The Iron Workers desires a unit of allemployees in the overhead and maintenance department (commonlaborers ),4 the planing mill department, the rib and plating depart-ment, the saw shop, and the structural shop, excluding all employeesin the unit proposed by the IAM, the guard department, clerical em-ployees and supervisors.The, intervening UAW-CIO urges one unitof all the employees in the units proposed by the IAM and the IronWorkers, including the foundry workers, but excluding assistant fore-men,5 and salaried non-productive employees and guards, as appro-priate for bargaining purposes.The Employer questions the propriety of including the overhead andmaintenance department (general) and the warehouse and shippingdepartment in the same unit, as desired by the IAM.The Employeralso takes the position that the employees in the planing mill depart-ment and the saw shop should be included in the unit proposed by theIAM rather than in that sought by the Iron Workers.The IAM now has a contract with the Employer, which became effec-tive on January 1, 1948, covering employees in the machine shop de-partments numbers 2 and 3, the sheet-metal department, the tin shopand the paint shop.None of the other labor organizations participat-ing in this proceeding seek to represent these employees 6All the em-ployees in the units sought by the IAM and the Iron Workers wererepresented by the Steel Workers in one unit from 1942 to 1947.Thislatter unit was substantially the same as that now desired by the.U AW-CIO, except that the foundry workers were not included.The production operations in the plant are of the integrated typecommon to industrial enterprises.The heads of all the departments,with one exception,' are responsible to the production superintendent.The working conditions, hours of employment, and interests of the em-ployees in the various departments are similar.The job classifications,rates of pay, and types of work performed by the employees in depart-ments sought by the IAM and the Iron Workers are the same.Thereare assemblers in the assembly department, the planing department,This department consists of a general foreman, 14 labor leadmen,13 common laborers,and a hacksaw operator5There is nothing in the record to indicate that the Employer has classified any of themen as assistant foremenPresumably this refers to the woilang foremen hereinafterdiscussedG In addition to the department presently represented by the IAM, the following depart-aunts and groups of employees are not'sought for representation purposes by any labororganization in this proceeding:main office,supply department,seed house,gin housedemonstration plant, guard department, personnel office, heating and ventilation depart-ment, warehouse of the Carver Company division of the Murray Company, clerical em-ployees in the stockroom, and office and clerical employpzs in the engineering buildingThe working foreman of the warehouse and shipping department is responsible to thetraffic manager who in turn is responsible to the Employer's president 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the saw shop.There are labor leadmen and common laborers inthe warehouse department and in the overhead and maintenance de-partment (common laborers).Employees in the overhead and main-tenance departments (general and common laborers) work over theentire plant where needed.Neither the IAM nor the Iron Workerscontends, nor does the record support a finding, that the units proposedby those organizations are appropriate upon a craft basis. In viewof the community of interest of these employees, the interrelationshipof their work and the past history of collective bargaining, we are ofthe opinion that substantially the unit sought by the UAW-CIO isappropriate for the purposes of collective bargaining. ,A question arises as to whether working foremen in several of thedepartments in the plant, such as the warehouse and shipping depart-ment, the overhead and maintenance department (general), and thestructural shop, should be included in the unit.Although the partiesare apparently agreed that such working foremen do not have thestatus of supervisors and should be included in the unit sought, theBoard is not bound by nor can it accept the agreement of the partiesas to the supervisory status of these employees.8The record indicatesthat, in addition to performing manual labor, the working foremen,generally, have authority to assign work to the men under their super-vision.They check the quality and quantity of the work of theirsubordinates and make effective recommendations concerning hiring,discharging, lay-offs, discipline of any kind, granting vacations,handling grievances, promotions and demotions.Although they re-ceive the same overtime as other employees, this has been due to thefact that without exception they have been included in past agree-ments between the Steel Workers and the Employer. In view of theirresponsibility, and particularly the fact that these working foremenhave authority to make effective recommendations, we find that theyare supervisors within the meaning of the Act .9We shall, therefore,exclude them from the unit herein found appropriate.10The IAM and the Iron Workers would exclude, and the UAW-CIOwould include, the foundry employees in the units proposed.LocalNo. 2 of the intervening Molders has represented the foundry workerssince 1942.The last contract between the Employer and the Moldersexpired on December 31, 1947.11The foundry is situated in its own8Matter of Brewster PaterosProcessors, Inc , 73 N L R B 833°The pattern maker, who is the only man employed in the pattern shop, is classified bythe Employer as a working foremanAlthough he has authority to supervise work andmake recommendations, he is not a supervisor because there are no employees over whomhe can exercise his authority or make his recommendations effective10Matter of Steelweld Equipment Company, Inc,76 N L R B 831"At the time of the hearing the Molders and the Employei were apparently negotiatingitnew collective bargainingagreement. THE MURRAY COMPANY485building.No interchange of employees takes place between thefoundry and the other departments.The foundry workers are ahomogeneous and functionally distinct group with a long history ofseparate representation.We shall, therefore, exclude them from theunit herein found appropriate?2The Employer contends that the pattern maker should be excludedfrom the over-all unit, because of the relation between his work andthat of the foundry employees excluded above. The pattern shop andthe foundry department are in separate buildings and are not underthe same direct supervision.The foundry has its own foreman.Thepattern maker, who is the only employee in the pattern shop, is arelatively skilled worker.He does not perform any foundry workand is confined to pattern making. The Molders do not claim to rep-resent him.We believe that in view of the foregoing considerations,including the fact that he has in the past been represented in the sameplant-wide unit with the employees of the other departments, the pat-tern maker has a substantially greater community of interest with theemployees of such departments than with the excluded group offoundry employees.We shall, therefore, include him in the unithereinafter found appropriate.We find that all production and maintenance employees at theDallas, Texas, plant of the Employer, including employees of the pat-tern shop, assembly department, warehouse and shipping department,overhead and maintenance departments (general and common labor-ers), planing mill department, rib and plating department, saw shop,and structural shop, but excluding the foundry department employees,clerical and salaried non-productive employees, guards, working fore-man," and all or any supervisors, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction.At the hearing, neither the IAM nor the Iron Workers indicatedwhether it desired to participate in the election in the event that thei2As no labor organization presently seeks an election among the foundry workers as aseparate unit,we shall not at thistime makea determinationof representatives for thisgroupMatter of Supei,or Metal Products Company,65 N L R B 552"'As indicated above, the patternmaker,though called a workingforeman,isnot asupervisor, but is a productionand maintenanceemployeeand is included in the unithei em found appropriate788886-49-vol 7752 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard should find a plant-wide unit appropriate.Accordingly, weshall omit the names of the IAM and the Iron Workers from the ballot,subject to the filing of a request with the Regional Director by one orboth labor organizations asking- that their names be placed eitherseparately or jointly on the ballot at the election. If, however, thenames of the IAM and the Iron Workers appear jointly on -theballot,and they are selected by a majority of the employees in the electionhereinafter directed, they will be certified jointly as the bargainingrepresentative of the employees comprising the appropriate unit andmay be required by the Employer to bargain jointly for such employeesas a single unit."DIRECTION OF ELECTIONAs part of the investigation to ascertain, representatives, for thepurposes of collective bargaining with The Murray Company, Dallas,Texas, an election by secret ballot shall be conducted as early as possi-ble, but not later than'thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theSixteenth Region, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election,'and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented by United Automobile, Aircraft and Agri-cultural Implement Workers of America, C. I. 0., for the purposes ofcollective bargaining.CHAIRMANHERZOG took no part in the consideration of the aboveDecision and Direction of Election."Matterof Fairmont Creamery Company,61 N L. R. B 1311;Matter of The MeadCorporation,Heald Dtivisaon,63 N. L.R. B. 1129;Matter of Natxonat Carbide Corporation,67 N. L. R. B. 757.